       Case: 1:19-cv-03461 Document #: 32 Filed: 01/13/20 Page 1 of 1 PageID #:238
          Case: 20-1070     Document: 1-3         Filed: 01/13/2020   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                              Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                    Phone: (312) 435-5850
             Chicago, Illinois 60604                                          www.ca7.uscourts.gov




                                         NOTICE OF DOCKETING - Short Form
 January 13, 2020


 The below captioned appeal has been docketed in the United States Court of Appeals for the
 Seventh Circuit:

                    Appellate Case No: 20-1070

                    Caption:
                    STATE OF ILLINOIS,
                    Plaintiff - Appellee

                    v.

                    WILLIAM P. BARR, Attorney General of the United States,
                    Defendant - Appellant


                    District Court No: 1:19-cv-03461
                    District Judge Harry D. Leinenweber
                    Clerk/Agency Rep Thomas G. Bruton

                    Date NOA filed in District Court: 12/20/2019


 If you have any questions regarding this appeal, please call this office.



 form name: c7_Docket_Notice_short_form(form ID: 188)
